Case 19-02304        Doc 22   Filed 04/22/19 Entered 04/22/19 17:35:10           Desc Main
                                Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                         )   BANKRUPTCY CASE
                                                )
 JAMES ZETTERGREN,                              )   NO.: 19-02304
 MICHELLE ZETTERGREN,                           )
                                                )   CHAPTER 13
          Debtors,                              )
                                                )   JUDGE: PAMELA S. HOLLIS
                                                )   (Joliet)
                                                )

                                 NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON May 3, 2019 at 10:45a.m., or as soon
 thereafter as counsel may be heard, I shall appear before the Honorable Pamela S. Hollis,
 U.S. Bankruptcy Judge, 150 West Jefferson Street, 2nd Fl, Joliet, Illinois 60432, and shall
 then and there present the attached Motion and at which time you may appear if you so
 desire.

                                    CERTIFICATION

        I, the undersigned Attorney, Certify that I served a copy of this Notice to the
 Addresses attached by electronic notice through ECF or by depositing the same at the
 U.S. Mail at 1 North Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on April 22, 2019,
 with proper postage prepaid.

                                                    McCalla Raymer Leibert
                                                    Pierce, LLC

                                                    /s/Kinnera Bhoopal
                                                    Kinnera Bhoopal
                                                    ARDC# 6295897

                                                    1 N. Dearborn Suite 1200
                                                    Chicago, IL 60602
                                                    (312) 346-9088



  This is an attempt to collect a debt and any information obtained will be used for
                                     that purpose.
Case 19-02304      Doc 22   Filed 04/22/19 Entered 04/22/19 17:35:10     Desc Main
                              Document     Page 2 of 5


                        NOTICE OF MOTION ADDRESSES

 To Trustee:                                      by Electronic Notice through ECF
 Glenn B Stearns
 801 Warrenville Road
 Suite 650
 Lisle, IL 60532

 To Debtor:                                       Served via U.S. Mail
 James Zettergren
 Michelle Zettergren
 1505 Green Trails Dr
 Plainfield, Il 60586

 To Attorney:                                     by Electronic Notice through ECF
 Patrick A Crame
 Law Office of Patrick A. Crame
 55 East MONROE Street Suite 3800
 CHICAGO, IL 60603

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 19-02304        Doc 22     Filed 04/22/19 Entered 04/22/19 17:35:10        Desc Main
                                    Document     Page 3 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
JAMES ZETTERGREN,                               )   NO.: 19-02304
MICHELLE ZETTERGREN,                            )
                                                )   CHAPTER 13
         Debtors,                               )
                                                )   JUDGE: PAMELA S. HOLLIS
                                                )   (Joliet)
                                                )

                    MOTION TO MODIFY THE AUTOMATIC STAY


         NOW COMES PennyMac Loan Services, LLC as servicing agent for BANK OF

AMERICA, NA by and through its attorneys, McCalla Raymer Leibert Pierce, LLC, and

requests that the Automatic Stay heretofore entered on the property located at 1505 Green Trails

Dr, Plainfield, Illinois 60586 be Modified stating as follows:

   1.       On January 28, 2019, the above captioned Chapter 13 was filed.

   2.       The above captioned Chapter 13 has not been confirmed.

   3.       PennyMac Loan Services, LLC as servicing agent for BANK OF AMERICA, NA

            services the first mortgage lien on the property located at 1505 Green Trails Dr,

            Plainfield, Illinois 60586.

   4.       The Plan calls for the Debtors to be the disbursing agent for the post-petition

            mortgage payments directly to PennyMac Loan Services, LLC as servicing agent for

            BANK OF AMERICA, NA. Post-petition payments are $1,934.42.

   5.       The post-petition mortgage payments are due and owing for February 01, 2019. The

            default to PennyMac Loan Services, LLC as servicing agent for BANK OF
Case 19-02304     Doc 22     Filed 04/22/19 Entered 04/22/19 17:35:10          Desc Main
                               Document     Page 4 of 5


       AMERICA, NA is approximately $5,803.26 through April 2019.

 6.    Attorney’s fees and costs for this motion are due in the amount of $1,031.00.

 7.    The plan is in material default.

 8.    PennyMac Loan Services, LLC as servicing agent for BANK OF AMERICA, NA

       continues to be injured each day it remains bound by the Automatic Stay.

 9.    PennyMac Loan Services, LLC as servicing agent for BANK OF AMERICA, NA is

       not adequately protected.

 10.   The property located at 1505 Green Trails Dr, Plainfield, Illinois 60586 is not

       necessary for the Debtors' reorganization.

 11.   The Debtors have no equity in the property for the benefit of unsecured creditors.

 12.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(A)(3) should be waived.
 Case 19-02304      Doc 22    Filed 04/22/19 Entered 04/22/19 17:35:10        Desc Main
                                Document     Page 5 of 5




       WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 1505 Green Trails Dr, Plainfield, Illinois 60586, be modified and that

Bankruptcy Rule 4001(a)(3) be waived as not applicable, and leave be granted to PennyMac

Loan Services, LLC as servicing agent for BANK OF AMERICA, NA to proceed with

nonbankruptcy remedies including foreclosure, and for such other and further relief as this

Honorable Court deems just.



                                                 McCalla Raymer Leibert Pierce, LLC

                                       By:       /s/Kinnera Bhoopal
                                                 Kinnera Bhoopal
                                                 Illinois Bar No. 6295897
                                                 Attorney for Creditor
                                                 1 N. Dearborn Suite 1200
                                                 Chicago, IL 60602
                                                 Phone: (312) 346-9088
                                                 Fax: (312) 551-4400
                                                 Email: ILpleadings@mrpllc.com
